Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered May 9, 2000, convicting her of manslaughter in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court’s justification charge was improper because the objective portion of the charge failed to properly instruct the jurors. This claim is unpreserved for appellate review, as the defendant failed to object to the charge as given or to request a supplemental charge (see People v Santos, 280 AD2d 561, 562 [2001]; People v Gurganious, 214 AD2d 681 [1995]; People v Noor, 177 AD2d 517 [1991]). In any event, the court’s charge, viewed in its entirety, adequately conveyed the appropriate standard to the jury (see People v Wesley, 76 NY2d 555 [1990]; People v Goetz, 68 NY2d 96 [1986]; People v Martinez, 243 AD2d 732 [1997]). H. Miller, J.P., Luciano, Schmidt and Townes, JJ., concur.